Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 03/11/2022.
Acknowledgment is made of applicant’s claim for priority of application JP 2021-040015 filed in Japan on 03/12/2021.
Claims 1-13 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijima et al. US 2007/0165147 in view of Sugimoto US 2021/0116766.
Claim 1: Kamijima et al. disclose an electro-optical device including: 
(Fig. 16) [0117-0121] a substrate 210 (TFT array substrate) [0116] having a recessed portion 210a (groove) [0117] that extends in a first direction (X-direction); 
a capacitor film 217 (217a/217b/217c) having a first conductive film 217a, an insulating film 261, and a second conductive film 217c (capacitors 217 are mainly composed of capacitor electrodes 217a, insulating films 217c, and capacitor electrodes 217b which are disposed in the grooves 210a) [0118]; 
a first insulating film 261; 
a second insulating film (layer above the substrate 210, covering contact holes 263, 264) [0124]
a semiconductor film 262 including a source region, a channel region, and a drain region that are disposed in this order in the first direction (semiconductor film 262 including a heavily doped drain region 201c, a lightly doped drain region 201e, a channel region 201a, a lightly doped source region 201d, and a heavily doped source region 201b) [0122], 
wherein the capacitor film 217 (217a/217b/217c), the first insulating film 261, the second insulating film (layer above the substrate 210, covering contact holes 263, 264), and the semiconductor film 262 are disposed in this order from the substrate 210 side, 
(Fig. 16) [0117-0121] the semiconductor film 262 (including a channel region 201a, a heavily doped source region 201b, a heavily doped drain region 201c, a lightly doped source region 201d, and a lightly doped drain region 201e) [0121] overlaps with the recessed portion 210a (groove) [0117] and is disposed along the recessed portion as viewed in plan view.
Except
capacitor film is a laminated film and the insulating film of the capacitor film is a dielectric layer
a light shielding film overlapping the semiconductor film; 
however Sugimoto teaches
(Fig. 5) the capacitor film 16 (s5/16b/16c) is a laminated film and the dielectric insulating film 16b of the capacitor film 16 is a dielectric layer [0122] [0130]
a light shielding film 3 (light shielding property is used for the scan line 3) [0100] overlapping the semiconductor film 30S; 
It would have been obvious to one of ordinary skill in the art to modify Kamijima's invention with Sugimoto's structure in order to provide improved display quality, as taught by Sugimoto [0200]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 2, 9: Kamijima et al. disclose
Claim 2: (Fig. 16) the capacitor film 217 (217a/217b/217c) (equivalent to Sugimoto’s laminated capacitor film 16) is disposed along a bottom surface (bottom horizontal surface 210a) and a side surface (vertical surface 210a) of the recessed portion 210a (groove), the first insulating film 261 is disposed spanning an area including an area inside the recessed portion 210a; and the source region 201c, the channel region 210a, and the drain region 210b overlap with the bottom surface (bottom horizontal surface 210a) as viewed in plan view.
Claim 9: (Fig. 16) a surface of the first insulating film 261 on a side opposite to the substrate (inside the groove 210a) is a flat surface.
Claim 3: 
Sugimoto teaches 
(Fig. 5) the semiconductor film 30S has a low concentration drain region s4 (a Lightly Doped Drain LDD structure is formed in the semiconductor layer 30S of the TFT 30) [0116] between the drain region s5 and the channel region s3, the low concentration drain LDD (s4) having a dopant concentration lower than a dopant concentration of the drain region s5, and 
(Fig. 5) a width of the bottom surface (bottom horizontal surface TR) of the recessed portion TR, along a second direction (Y-direction) intersecting with the first direction (X-direction), is equal to or less than a width of the low concentration drain region (s1/s2/s3/s4/s5) along the second direction (Y-direction).

Claim 4: 
Sugimoto teaches
(Fig. 5) a drain electrode 7 (second relay layer 7, connected to the semiconductor layer 30S by contact hole CNT 7) [0134] that overlaps with the low concentration drain region s4 as viewed in plan view.
Regarding the limitation “…drain electrode that overlaps with the bottom surface…”: Kamijima et al. disclose in (Fig. 16) [0117-0121] the semiconductor film 262 (including a channel region 201a, a heavily doped source region 201b, a heavily doped drain region 201c, a lightly doped source region 201d, and a lightly doped drain region 201e) [0121] overlaps with the recessed portion 210a (groove) [0117] and is disposed along the recessed portion as viewed in plan view. Thus the combination Sugimoto/Kamijima would have been obvious to the claimed limitation, to a person versed in the art.

Claim 6: Kamijima et al. disclose an electro-optical device including: 
(Fig. 2) a data line S1, S2, Sn…extending along the first direction (Y-direction); 
a scanning line G1, G2, Gm…extending along the first direction and a second direction (X/Y-direction) that intersects with the first direction (Y-direction),
(Fig. 16) a transistor TFT 230 having the semiconductor film 262 [0121], 
(Fig. 16) [0117-0121] the capacitor film 217, the first insulating film 261, the second insulating film (layer above the substrate 210, covering contact holes 263, 264), and the transistor 230 (with the semiconductor film 262) [0121] are disposed in this order from the substrate 210 side,
(Figs. 15, 16) the capacitance element 217 (217a/217b/217c) has a trench portion (groove 210a) [0117] disposed along the recessed portion 210a (groove), and the trench portion 210a (groove) is disposed along the semiconductor film 262 as viewed in plan view, and overlaps with the semiconductor film 262, the data line 206a, and the scanning line 203b as viewed in plan view. 
Except
the scanning line including the light shielding film
the capacitance element having the laminated film
however Sugimoto teaches 
(Fig. 3) a data line D1, D2, Dn…extending along the first direction (Y-direction); 
the scanning line 3 including light shielding film property (scan line 3, having light shielding property) [0100]; 
(Fig. 5) the capacitance element 16 (s5/16b/16c) having the laminated film [0122]; 

Claim 7: Kamijima et al. disclose
(Fig. 16) the trench portion 210a (groove) overlaps with the source region, the channel region, and the drain region as viewed in plan view (semiconductor film 262 including a channel region 201a, a heavily doped source region 201b, a heavily doped drain region 201c, a lightly doped source region 201d, and a lightly doped drain region 201e) [0121] overlaps with the recessed portion 210a) [0117]).

Claim 8: Kamijima et al. disclose
(Fig. 16) the gate electrode 203b [0120] overlaps with the trench portion 210a as viewed in plan view and is recessed toward the trench portion 210a
except
the gate electrode is a light shielding film
Sugimoto teaches
(Fig. 5) the gate line 3 is a light shielding film (light shielding property is used for the scan line 3) [0100]

Claims 5, 10-13:
Sugimoto teaches 
Claim 5: (Fig. 34) a contact hole CNT7 for coupling the light shielding film 3 and a gate electrode 30G to each other (gate electrode 30G of the TFT 30 is electrically coupled to the scan line 3 via the contact hole CNT7) [0207] is disposed on both sides of the low concentration drain region (30S), and as viewed in plan view, a contact hole CNT3 for coupling a relay electrode 217 that is coupled to the drain electrode s5 and the first conductive film 16c to each other is disposed on a side of the drain region s5 opposite to the low concentration drain region s4.
Claim 10: (Fig. 5) a surface of the second insulating film 11a on a side opposite to the light-shielding film 3 is a planar surface.
Claim 11: the first insulating film and the second insulating film contain an inorganic material containing silicon (insulating layer 25 is formed of an inorganic material such as, for example, light-transmissive silicon oxide) [0085], the first conductive film s5 and the second conductive film 16c/4 contain polysilicon (the semiconductor layer 30S is formed of a polysilicon film) [0119], and the dielectric film 16 contains a silicon nitride (silicon nitride is used as the dielectric material of the capacitance insulation layer 16b) [0122].
Claim 12: (Fig. 5) the light shielding film 3 contains tungsten (tungsten silicide) [0113].
Claim 13: (Figs. 1, 3) a control unit configured to control an operation of the electro-optical device (the scan line 3 is electrically coupled to a gate of the TFT 30; the scan line 3 has a function to simultaneously control on and off of the TFTs 30 provided in an identical line; and the pixel electrode 15 is electrically coupled to a pixel electrode side source drain region) [0092].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871